Case 1:20-cv-01689-GHW Documenté6 Filed 02/26/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Southern District of New York [~|

 

 

State of New York et al. )
Plaintiff )
Vv. ) Case No. 20-cv-1689
Eugene Scalia et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Commonwealth of Pennsylvania

 

Date: 02/26/2020 /s/ Nancy A. Walker

 

Attorney’s signature

Nancy A. Walker, Pa. ID No. 66816: NY No. 4352878

 

Printed name and bar number
PA Office of Attorney General
1600 Arch Street, Suite 300
Philadelphia, PA 19103

 

Address

nwalker@attorneygeneral.gov

 

E-mail address

(215) 560-2704

 

Telephone number

(215) 560-2494

 

FAX number
